Name: 95/463/EC: Council Decision of 30 October 1995 appointing a member and an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1995-11-09

 Avis juridique important|31995D046395/463/EC: Council Decision of 30 October 1995 appointing a member and an alternate member of the Committee of the Regions Official Journal L 267 , 09/11/1995 P. 0041 - 0041COUNCIL DECISION of 30 October 1995 appointing a member and an alternate member of the Committee of the Regions (95/463/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat as a member on the Committee has become vacant following the resignation of Mr Juan Cruz Alli Aranguren, notified to the Council on 12 October 1995; Whereas a seat as an alternate member on the Committee has become vacant following the resignation of Mr Miguel Sanz Sesma, notified to the Council on 12 October 1995; Having regard to the proposal from the Spanish Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Javier Otano Cid is hereby appointed a member of the Committee of the Regions in place of Mr Juan Cruz Alli Aranguren for the remainder of the latter's term of office, which runs until 25 January 1998. Mr Juan Cruz Alli Aranguren is hereby appointed an alternate member of the Committee of the Regions in place of Mr Miguel Sanz Sesma for the remainder of the latter's term office, which runs until 25 January 1998. Done at Luxembourg, 30 October 1995. For the Council The President J. SAAVEDRA ACEVEDO